Citation Nr: 1218118	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-23 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a liver disorder to include Hepatitis B and cirrhosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1983 to May 1987 and in the U.S. Air Force from July 1988 to November 1988.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development is warranted. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran has a diagnosis of hepatitis B and cirrhosis primarily due to hepatitis B.  See the private records from P.H.R. dated in December 2005; treatment records from a gastroenterology clinic dated in 2006.  

The Veteran reported that during service, he had unprotected sexual relations with women while stationed in Japan and Korea in 1984.  See the Veteran's statement dated in August 2008.  The Veteran also asserts that he was stationed in Camp Lejeune, North Carolina and he may have then been exposed to contaminated water.  at Camp Lejeune.  See the Veteran's statement dated in August 2011.  The Veteran indicates that he was stationed at Camp Lejeune from December 1984 to May 1987.  The DD Form 214 indicates that he was stationed at Camp Lejeune at discharge in May 1987.  

The Veteran stated that after service in Japan and Korea, he returned to Camp Lejeune.  He indicated that in around 1985, he noticed that he did not have the energy he once had and he had symptoms of gas and nausea.  He stated that when he went to sick bay, he was told he had a cold or just diarrhea.  He indicated that he self treated with Rolaids. The Veteran stated that he was discharged in 1987 and the symptoms of fatigue, gas, and nausea persisted, and that hepatitis B was diagnosed in 2005.  See the Veteran's statement dated in August 2008.  

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

Service treatment record show that in March 1985, the Veteran sought medical treatment for malaise and diarrhea.  Gastroenteritis was diagnosed.  A November 1985 service treatment record indicates that the Veteran sought medical treatment for an upset stomach; flu syndrome was diagnosed.  A February 1987 service treatment record indicates that the Veteran reported symptoms of nausea, cough, sneezing, and sinus congestion.  The assessment was rule out strep versus viral pharyngitis.  The service treatment records do not indicate that the Veteran had undergone any testing for hepatitis.  Hepatitis was not diagnosed in service.  
 
This is sufficient evidence to warrant an examination, since there is competent evidence of an injury or event in service, symptoms in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also submitted medical evidence which indicates that the current hepatitis B may have had its onset during service and may be caused by the Veteran's exposure to contaminated water at Camp Lejeune.  In an August 2008 statement, Dr. I.W., Director of Liver Transplantation, Gastroenterology and Hepatology, at a Medical University, stated that it was very likely that the Veteran had cirrhosis secondary to the hepatitis B for many years.  In a July 2011 statement, Dr. I.W. opined that the contaminants that the Veteran may have been exposed to at Camp Lejeune, specifically trichloroethylene, tetrachloroethylene, and perchloroethylene, can result in liver damage.  

The Board finds that additional development and a medical examination are necessary before this claim can be decided on the merits.  Further, VA has recently provided guidance in the adjudication of claims involving potential drinking water contamination for veterans who served at Camp Lejeune between 1957 and 1987.  See Training Letter 10-03.  

In the present case, the Veteran has presented competent evidence which indicates that the hepatitis B and cirrhosis may be associated with exposure to the contaminated water at Camp Lejeune.  Thus, the Board finds that a medical examination is necessary to determine whether it is at least as likely as not that the Hepatitis B and cirrhosis has resulted from the contaminant exposure at Camp Lejeune.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

In order to assist the examiner with the assessment and determination, the RO must provide the examiner with the following Appendices to VBA Training Letter 11-03: Appendix A, Internet websites related to the issue of contaminated water at Camp Lejeune; Appendix B, Diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987; Appendix C, Websites describing potential health effects of exposure to chemical contaminants present in the water supply of Camp Lejeune between 1957 and 1987; and Appendix D, Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune.  See Training Letter 11-03. 

The record shows that the Veteran receives treatment for cirrhosis and hepatitis B at the VA healthcare system in South Carolina.  The RO must attempt to obtain the VA treatment records dated from September 2008 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The RO must contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent non-VA treatment records showing treatment of the cirrhosis and hepatitis B.  

The RO must make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also must be informed that he may submit evidence to support his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the Veteran's service personnel record from his U.S. Marine Corps service and verify the dates of his assignment to Camp Lejeune. 

2.  The RO must take all indicated action in order to obtain copies of all records of the Veteran's treatment for the cirrhosis and hepatitis B by the VA healthcare system in South Carolina from September 2008 to present.

3.  The RO must take appropriate steps to contact the Veteran in order to ask him to identify all sources of non-VA medical treatment for the claimed cirrhosis and hepatitis B since service.  The letter must request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter must invite the Veteran to submit any pertinent medical evidence in support of his claim to VA.  

4.  After completion of the above, the RO must schedule the Veteran for a VA examination by the appropriate specialist to obtain a medical opinion as to the likely etiology of the Veteran's liver disease to include cirrhosis and hepatitis B. 

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must interview the Veteran in order to ascertain whether the Veteran had any hepatitis risk factors in addition to the reported in-service risk factor of unprotected sexual relations with women that occurred before service, during service, and/or post-service. 

After reviewing the record and examining the Veteran, the examiner must provide an opinion as to whether liver disease to include hepatitis B and resulting cirrhosis is due to an identified risk factor in service and/or first manifested during the Veteran's period of service.  Attention is invited to the Veteran's lay statements of symptoms of malaise, gas, and nausea in service and the service treatment records which document symptoms of malaise and diarrhea.   

Regarding the assertion that the current liver disease is due to exposure to contaminated water at Camp Lejeune, the RO must provide the examiner with a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices and the dates that the Veteran was stationed at Camp Lejeune.  

The examiner must provide a medical opinion as to whether current liver disease to include cirrhosis and Hepatitis B are related to the Veteran's exposure to contaminated water while serving at Camp Lejeune.  

The examiner must also provide an opinion as to whether liver disorder to include cirrhosis and Hepatitis B is otherwise related to disease or injury during the Veteran's military service.   

The examiner must explain the medical and factual bases for any opinions and conclusions expressed.  The examiner must identify the evidence of record which supports the medical conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner must indicate this in the report. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

